                   Case
                 Case    20-1812, Document
                      1:19-cv-07131-ALC    28, 10/06/2020,
                                        Document   76 Filed2946658,
                                                             10/06/20Page1
                                                                       Pageof12of 2



                                                                                         S.D.N.Y. – N.Y.C.
                                                                                               19-cv-7131
                                                                                                  Carter, J.

                              United States Court of Appeals
                                                   FOR THE
                                             SECOND CIRCUIT
                                             ________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 6th day of October, two thousand twenty.

      Present:
                     Barrington D. Parker,                             USDC SDNY
                     Denny Chin,                                       DOCUMENT
                           Circuit Judges,                             ELECTRONICALLY FILED
                     Jane A. Restani, *                                DOC #: _________________
                           Judge.                                      DATE FILED: _____________
                                                                                    10/6/2020



      In re Andrea K. Tantaros,
                                                                                  20-1606
                                    Petitioner.


      Andrea K. Tantaros,

                                    Petitioner,

                     v.                                                           20-1812


      Fox News Network, LLC, et al.,

                                    Respondents.


      The proceedings docketed under 20-1606 and 20-1812 are consolidated for purposes of this order.

      In the proceeding docketed under 20-1812, Petitioner requests, pursuant to 28 U.S.C. § 1292(b),
      leave to appeal an interlocutory order of the district court. In the proceeding docketed under 20-
      1606, Petitioner requests a writ of mandamus and moves for a stay of district court proceedings.

      * Judge Jane A. Restani, of the United States Court of International Trade, sitting by designation.




CERTIFIED COPY ISSUED ON 10/06/2020
           Case
         Case    20-1812, Document
              1:19-cv-07131-ALC    28, 10/06/2020,
                                Document   76 Filed2946658,
                                                     10/06/20Page2
                                                               Pageof22of 2




Upon due consideration, it is hereby ORDERED that the petition for immediate appeal under
§ 1292(b) is GRANTED. See Klinghoffer v. S.N.C. Achille Lauro, 921 F.2d 21, 23–25 (2d Cir.
1990). It is further ORDERED that the mandamus petition and the stay motion are DENIED as
moot.

                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk of Court




                                            2
